             Case 5:19-cv-04355-EJD Document 23 Filed 10/21/19 Page 1 of 2




 1   Coleman W. Watson, Esq. (SBN 266015)
     coleman@watsonllp.com
 2   WATSON LLP
     601 S. Figueroa Street, Suite 4050
 3   Los Angeles, CA 90017
     Telephone: 213.228.3233
 4   Facsimile: 213.330.4222
 5   Attorneys for Plaintiff,
     Transaction Secure, LLC
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10                                SAN JOSE DIVISION
11   TRANSACTION SECURE, LLC, a
12   foreign limited liability company,      Case No.: 5:19-cv-04355-EJD
13
                 Plaintiff,                  NOTICE OF VOLUNTARY
14         vs.                               DISMISSAL WITHOUT
                                             PREJUDICE
15
     FACEBOOK, INC., a foreign
16   corporation, d/b/a INSTAGRAM,
17
                 Defendant.
18
19         Plaintiff, TRANSACTION SECURE, LLC, pursuant to Fed. R. Civ. P.
20   41(a), hereby voluntarily dismisses this action without prejudice. Defendant,
21   FACEBOOK, INC., has not filed an Answer to the Complaint or Motion for
22   Summary Judgment.
23
24   DATED on October 21, 2019
25
26                                         Respectfully submitted,
27                                         WATSON LLP
28
            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                            -1-
     Case 5:19-cv-04355-EJD Document 23 Filed 10/21/19 Page 2 of 2




 1                               /s/ Coleman Watson
                                 Coleman W. Watson, Esq.
 2                               California Bar No. 266015
                                 Florida Bar. No. 0087288
 3                               Georgia Bar No. 317133
                                 New York Bar No. 4850004
 4                               coleman@watsonllp.com
                                 docketing@watsonllp.com
 5                               WATSON LLP
 6                               601 S. Figueroa Street, Suite 4050
                                 Los Angeles, CA 90017
 7                               Telephone: 213.228.3233
                                 Facsimile: 213.330.4222
 8                               Attorneys for Plaintiff,
 9                               Transaction Secure, LLC

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                 -2-
